450 So. 2d 595 (1984)
Jesse SKINNER, Appellant,
v.
STATE of Florida, Appellee.
No. 83-1158.
District Court of Appeal of Florida, Fifth District.
May 24, 1984.
James B. Gibson, Public Defender, and Lucinda H. Young, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Kenneth McLaughlin, Asst. Atty. Gen., Daytona Beach, for appellee.
COWART, Judge.
We agree with Ballard v. State, 447 So. 2d 1040 (Fla. 2d DCA 1984), and hereby *596 express direct conflict with Golden v. State, 120 So. 2d 651 (Fla. 1st DCA 1960), and now expressly hold that section 790.19, Florida Statutes (1983), is violated by a person who intentionally shoots at, within, or into a building for the primary purpose, or with the specific intent, of shooting at a person in or near the building, as well as by a person who shoots at, within, or into the building per se. See Johnson v. State, 436 So. 2d 248 (Fla. 5th DCA 1983).
AFFIRMED.
ORFINGER, C.J., and FRANK D. UPCHURCH, Jr., J., concur.